Citation Nr: 0107832	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to an increased evaluation for residuals post 
arthrotomy right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, MO. 

In December 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  A current psychiatric disorder is unrelated to service. 

2.  Residuals post arthrotomy right knee result in subjective 
complaints of pain, but do not result limitation of flexion 
to 45 degrees or limitation of extension to 20 degrees. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals post arthrotomy right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that all the facts 
relevant to the veteran's claims have been properly and 
sufficiently developed.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance of Act of 2000 (the 
Act) became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein have been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions, which 
apply in the event that there exists evidence that has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including cardiovascular disease, are presumed to 
have been incurred in service if it is manifested within a 
year of separation from service to a degree of 10 percent or 
more.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2000).  

Service medical records do not document treatment for a 
psychiatric disorder.  Although the veteran reported at the 
time of his separation examination in July 1963 a history of 
depression or excessive worry, the separation examination 
report reveals that a psychiatric disorder was not present at 
that time.  

The veteran underwent a VA examination in November 1963 and 
again in November 1968, in connection with orthopedic 
complaints.  The veteran did not articulate a history of 
psychiatric complaints at that time, and the examination 
reports do not contain findings of a psychiatric nature or 
reflect a conclusion that a psychiatric disorder was present 
during either examination.  

In September 1983, the veteran was admitted to a VA hospital 
in connection with a diagnosis bilateral middle cerebral 
artery aneurysm.  Prior to admission, the veteran reportedly 
had been doing well until he became tired, lied down, and 
suddenly experienced a severe right-sided headache.  The 
report of hospitalization reflects that during the course of 
the hospitalization, while under observation, the veteran 
developed neurological symptoms including dysphasia, left 
hemiparesis, left facial weakness and left sensory loss.  The 
veteran underwent a left frontotemporal craniotomy with 
clipping of the middle cerebral artery aneurysm and later 
underwent of right frontotemporal craniotomy with clipping of 
the middle cerebral aneurysm, as well.  The discharge report 
does not reflect any diagnosis of a psychiatric disorder; 
however that report notes the presence of erratic behavior 
after the veteran's transfer from the intensive care unit.  

In September 1984, the veteran was seen after becoming 
increasingly confused and agitated.  The veteran's wife 
indicated that the veteran had never acted in that fashion 
previously.  

In October 1984, the veteran presented complaints that 
included experiencing periods of confusion over the prior six 
weeks.  The impression was undiagnosed psychotic mental 
disorder.  The veteran was admitted to a VA hospital later 
that month.  Diagnoses consisted of probable partial complex 
seizures and possible psychosis.  The report of medical 
history reflects a history of a subarachnoid hemorrhage 
secondary to aneurysmal rupture in September 1983, as well as 
grand mal seizures related to subarachnoid hemorrhage and/or 
neurosurgery.  The mental status examination was significant 
for disordered sentences.  

Although the claims file contains some evidence of psychosis, 
the evidence before the Board also reflects that any 
psychiatric disorder had its onset many years after service.  
The determination at the veteran's separation from service 
that the veteran's psychiatric condition was normal, together 
with the paucity of medical indicating the presence of any 
psychiatric disorder prior to 1983 and the absence of a 
medical opinion otherwise linking the veteran's disorder to 
service, leads the Board to conclude that the veteran's 
current disorder is unrelated to service.  

The veteran offered testimony in February 1999 through which 
he expressed his belief that a psychiatric disorder was 
caused by surgery performed on his knee in service.  In this 
respect, the veteran indicated, in essence, that electricity 
traveled up from his knee and into his brain.  The claims 
file contains no competent medical evidence, either in 
service medical records or otherwise, to substantiate such a 
theory, and the absence of a psychiatric disorder during 
service militates against the veteran's contention that his 
disorder was caused by in-service treatment.  

There is also no medical evidence of a neurological or 
cardiovascular disorder in service, no medical evidence of a 
cardiovascular disorder within a year of the veteran's 
separation from service, and no medical evidence otherwise 
linking an aneurysm to the veteran's active service.  The 
utter absence of competent evidence linking the veteran's 
psychiatric disorder to service, the lack of findings in 
service medical records, the determination at separation that 
a psychiatric disorder was not present, and the apparent lack 
of any such disorder until many years after the veteran's 
separation from service, also lead the Board to conclude that 
no legitimate purpose would be served by an examination or 
any further medical inquiry into the etiology of the 
veteran's disability.  Because any current psychiatric 
disorder is unrelated to service, service connection is 
unwarranted for a psychiatric disorder.  

II.  Increased Evaluation

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals post arthrotomy right knee are evaluated as 10 
percent disabling under diagnostic code 5259, pertaining to 
removal of the semilunar cartilage.  That diagnostic code 
contemplates a 10 percent evaluation if the disability is 
symptomatic, but does not offer a basis for an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

In addition, limitation of flexion warrants a 10 percent 
evaluation if flexion is limited to 45 degrees, and a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension warrants a 10 percent evaluation if extension is 
limited to 10 degrees and a 20 percent evaluation if 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

In April 1997, the veteran underwent a VA examination, during 
which the veteran articulated complaints of knee pain 
aggravated by any kind of activity.  Although he also 
complained of weakness in the knee, he was not able to 
further verbalize any symptoms.  The veteran walked very 
slowly, but without a limp.  Examination revealed no effusion 
and no deformity, other than two well healed surgical scars.  
The knee was stable to varus and valgus stress, and Lachman's 
test, anterior and posterior drawer, pivot-shift test, and 
McMurray's test were all negative.  Flexion was present from 
0 to 130 degrees, and x-ray examination of the right knee 
revealed a normal right knee, with no fracture, bone 
destruction, arthritis, soft tissue calcification, or other 
bone or joint abnormality.  The diagnosis was mild post-
meniscectomy degenerative joint disease of the knee without 
radiographic changes and without abnormalities on physical 
examination.  

The veteran appeared at a hearing in February 1999 wearing a 
knee brace.  He complained of instability, as well as pain, 
of the knee.  He indicated that the VA had issued him knee 
braces, which he used for stability and support, years prior 
to the hearing.  He also indicated that he used a cane to 
assist with walking.  He complained, in general, of 
difficulty with such activities as sitting, squatting, 
walking, and climbing steps and ladders.  The veteran also 
indicated that standing for more than 20 minutes would result 
in stiffness of the knee.  

This evidence does not warrant a higher evaluation.  The RO 
has obtained all available VA treatment records, and the 
veteran has not pointed to any existing records that have not 
been obtained.  Treatment records associated with the claims 
file do not reflect ongoing treatment for a disorder of the 
right knee.  The April 1997 examination revealed only minimal 
findings and only vague complaints.  Notwithstanding what 
appears to be the veteran's complaints of longstanding 
instability, examination revealed the joint to be stable, and 
records of treatment since that time do not contain 
information suggesting otherwise.  The objective evidence of 
symptomatology is thus quite limited.  Examination did not 
reveal any significant limitation of motion, see 38 C.F.R. 
§ 4.71a, Plate II, and even considering the veteran's 
complaints of pain, the veteran's disability does not result 
in limitation equivalent to either limitation of flexion to 
45 degrees or limitation of extension to 20 degrees.  The 
veteran is adequately compensated by the current 10 percent 
evaluation, and a higher evaluation is not warranted. 


ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

